NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4460-16T2
U.S. BANK, NA, AS TRUSTEE
RELATING TO THE CHEVY CHASE
FUNDING LLC MORTGAGE BACKED
CERTIFICATES, SERIES 2004-2,

              Plaintiff-Respondent,
v.

ANTHONY L. PLESH, and BAETA
PLESH,

              Defendants,

and

DR. GEORGE PIECZENIK,

          Appellant.
_________________________________

              Submitted May 31, 2018 – Decided June 14, 2018

              Before Judges Haas and Gooden Brown.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Hunterdon County, Docket
              No. F-049213-14.

              George Pieczenik, appellant pro se.

              McCarter & English, LLP, attorneys for
              respondent   (Joseph  Lubertazzi,  Jr.,  of
              counsel; Peter M. Knob and Matthew V. Dunn,
              on the brief).
PER CURIAM

     Appellant Dr. George Pieczenik appeals from a May 26, 2017

Chancery Division order denying his motion to intervene in this

mortgage foreclosure case.1   On appeal, appellant argues he "was

entitled to intervene."

     We conclude that appellant's argument is without sufficient

merit to warrant discussion in a written opinion.        R. 2:11-

3(e)(1)(E).   We affirm substantially for the reasons set forth by

the trial court in its May 26, 2017 written decision and order

denying appellant's motion.

     Affirmed.




1
   On July 30, 2015, the trial court entered an uncontested final
judgment of foreclosure and a writ of execution in the foreclosure
action. Appellant, who represented that he was defendant's tenant,
did not file his motion to intervene in that action until April
24, 2017, over twenty months later.

                                 2                         A-4460-16T2